       Case: 1:19-mj-04125-JDG Doc #: 7 Filed: 08/07/19 1 of 2. PageID #: 57




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 IN THE MATTER OF THE CRIMINAL                     )   CASE NO: 1:19-MJ-4125
 COMPLAINT FOR KHALILAH                            )
 CRUMPLER                                          )   MAGISTRATE JUDGE
                                                   )   JONATHAN D. GREENBERG
                                                   )
                                                   )   MOTION TO SEAL AFFIDAVIT IN
                                                   )   SUPPORT OF CRIMINAL COMPLAINT

       Now comes the United States of America, by and through counsel, Justin E. Herdman,

United States Attorney, and Margaret A. Sweeney, Assistant United States Attorney, and

respectfully moves this Court for an order sealing the affidavit of Task Force Officer James

Cudo in support of the criminal complaint issued in the above captioned case. Specifically, the

United States moves this Court to maintain the affidavit under seal on the electronic docket for

the following reasons.

       The government has been engaged in an ongoing investigation being conducted by the

federal grand jury for the Northern District of Ohio focused upon potential violations of 21

U.S.C. §§ 846, 841(a)(1) (Conspiracy to Distribute and to Possess with Intent to Distribute

Heroin/Fentanyl & Distribution of and Possession with Intent to Distribute Heroin/Fentanyl), 21

U.S.C. § 843(b) (Use of a Communications Facility to Facilitate a Felony Drug Offense), and 18

U.S.C. § 1956(h) (Conspiracy to Launder Monetary Instruments). The affidavit in support of the

criminal complaint contains information about targets and subjects of the ongoing investigation.

       The United States further avers that sealing of affidavit is needed to protect not only the

identity of witnesses who have heretofore cooperated with the United States in its investigation

but also to protect disclosure of information which would otherwise keep potential witnesses

from coming forward to cooperate.
       Case: 1:19-mj-04125-JDG Doc #: 7 Filed: 08/07/19 2 of 2. PageID #: 58



       The courts have inherent power, as an incident of their constitutional function, to control

papers filed with the courts within certain constitutional and other limitations. United States v.

Agosto, 600 F.2d 1256, 1257-58 (9th Cir. 1979) (rejecting and reversing district court's holding

that district courts lack authority to seal affidavit and remanding issue to district court for factual

consideration); see also Shea v. Gabriel, 520 F.2d 879, 882 (1st Cir. 1975) (dismissing appeal

concerning search warrant where district court carefully balanced government's interest in

secrecy to protect its on-going investigation against temporary loss to property-owner).




                                                   2
